Application for stay denied, with $10 costs. If on appeal there is a reversal or modification of the order in respect to the power of the *610court to direct a cancellation of the appellant corporation’s name in the Secretary of State’s office, which is the only subject upon which the stay is now sought, appropriate direction to the plaintiff-respondent in relation to the corporate name shall be provided in the order. When and until there is a reversal of the right to use the name, no damage to appellants has been demonstrated. Present—Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.